Case 1:18-cv-01519-MN Document 193 Filed 10/06/20 Page 1 of 1 PageID #: 6723




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 FINJAN LLC, a Delaware Limited Liability
 Company,

                              Plaintiff,
                                                           C.A. No. 18-1519-MN
               v.

 RAPID7, INC., a Delaware Corporation and
 RAPID7 LLC, a Delaware Limited Liability
 Company,

                              Defendants.



                     NOTICE OF WITHDRAWAL OF ATTORNEYS

       PLEASE TAKE NOTICE that the appearances of Aaron M. Frankel, Cristina L.

Martinez, Hannah Lee, Hien Lien, Greg Proctor, Lisa Kobialka, and Paul J. Andre and the law

firm of Kramer Levin Naftalis & Frankel LLP, and Philip A. Rovner and Jonathan A. Choa and

the law firm of Potter Anderson & Corroon, LLP on behalf of Finjan LLC are hereby withdrawn.

Fish & Richardson P.C. will continue to represent Plaintiff Finjan LLC.


                                                FISH & RICHARDSON P.C.


                                                By: /s/ Susan E. Morrison
                                                    Susan E. Morrison (#4690)
                                                    222 Delaware Avenue, 17th Floor
                                                    Wilmington, DE 19801
                                                    (302) 652-5070
                                                    morrison@fr.com


       SO ORDERED this _____ day of _____________, 2020.


                                            Honorable Maryellen Noreika
